                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 1 of 26 Page ID #:543



                                       1   Randy H. McMurray, Esq. (SBN 126888)
                                           Rmcmurray@law-mh.com
                                       2   Yana G. Henriks, Esq. (SBN 250638)
                                           Yhenriks@law-mh.com
                                       3   Lauren I. Freidenberg, Esq. (SBN 312428)
                                           Lfreidenberg@law-mh.com
                                       4   McMURRAY HENRIKS, LLP
                                           5670 Wilshire Blvd., Suite 1450
                                       5   Los Angeles, California 90036
                                           Telephone: (323) 931-6200
                                       6   Facsimile: (323) 931-9521
                                           Attorneys for Plaintiff, JARRELL RAYVON ALLEN
                                       7
                                                                  UNITED STATES DISTRICT COURT
                                       8                         CENTRAL DISTRICT OF CALIFORNIA
                                       9   JARRELL RAYVON ALLEN, an                    Case No.: 5:19-cv-00153-RGK-SHK
                                           individual,                                 [ASSIGNED TO HON. R. GARY KLAUSNER]
                                      10

                                      11               Plaintiffs,                     PLAINTIFF JARRELL RAYVON
                                                                                       ALLEN’S OPPOSITION TO
                                      12                    v.
811 Wilshire Boulevard Suite 1640




                                                                                       DEFENDANT COUNTY OF
                                                                                       RIVERSIDE, ET AL.’S MOTION
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13
                                           COUNTY OF RIVERSIDE, a                      FOR SUMMARY JUDGMENT OR
                                      14   California municipal entity;                IN THE ALTERNATIVE,
                                           RIVERSIDE COUNTY SHERIFF'S                  SUMMARY ADJUDICATION
                                      15   DEPARTMENT, a California municipal
                                           entity; CORPORAL LUIS IBARRA, an            [FILED CONCURRENTLY WITH
                                      16   individual; DEPUTY NIGEL HINSON,            PLAINTIFF’S SEPARATE
                                           an individual; DEPUTY MATT
                                      17   BILTON, an individual; DEPUTY               STATEMENT; OBJECTIONS TO
                                           ANTHONY LEVESQUE, an                        EVIDENCE; DECLARATION OF
                                      18   individual; DEPUTY SHERIFF                  JARRELL ALLEN;
                                           LORENA MIRANDA, an individual;              DECLARATION OF LAUREN I.
                                      19   DEPUTY ANDREW PEARSON, an                   FREIDENBERG (REQUEST FOR
                                           individual; DEPUTY JOSEPH                   CONTINUANCE OF
                                      20   RODRIGUEZ, an individual; and
                                           DOES 1-30, inclusive,                       DISCOVERY); AND EXHIBITS IN
                                      21                                               SUPPORT OF THE OPPOSITION]
                                      22                Defendants.                    [FILED CONCURRENTLY WITH
                                                                                       DECLARATION OF YANA G.
                                      23
                                                                                       HENRIKS, DECLARATION OF
                                      24                                               LAUREN I. FREIDENBERG IN
                                                                                       SUPPORT OF MOTION FOR
                                      25                                               RELIEF, DOCKET NO. 52]
                                      26                                               DATE: JANUARY 13, 2020
                                      27                                               TIME: 9:00 A.M.
                                                                                       CTRM: 850
                                      28
                                                                                     -i-
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 2 of 26 Page ID #:544



                                       1                                              TABLE OF CONTENTS
                                       2

                                       3   I.        REQUEST FOR RELIEF FROM ONE-DAY LATE FILING OF
                                                     OPPOSITION MOTION................................................................................... 1
                                       4

                                       5   II.       INTRODUCTION ............................................................................................. 1

                                       6   III.      FACTUAL BACKGROUND ........................................................................... 3
                                       7             A. Plaintiff was a “Trustee” Due to His Good Behavior and
                                       8                Compliance.................................................................................................. 3

                                       9             B. Previous Incident with Defendant Ibarra .................................................... 3
                                      10             C. Excessive Force: Plaintiff is Attacked Without Justification ..................... 4
                                      11
                                                     D. Excessive Force: Plaintiff is Attacked While Restrained and
                                      12                Compliant .................................................................................................... 6
811 Wilshire Boulevard Suite 1640
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13             E. Failure to Provide Adequate Medical Care ................................................. 7
                                      14
                                                     F. Plaintiff’s Injuries........................................................................................ 7
                                      15
                                                     G. Plaintiff Filed Three Grievances Regarding this Incident .......................... 8
                                      16
                                           IV.       LEGAL AUTHORITY...................................................................................... 9
                                      17

                                      18   V.        ARGUMENT .................................................................................................. 10
                                      19             A. Defendant Has Failed Establish that No Triable Material Fact
                                                        Exists ......................................................................................................... 10
                                      20

                                      21             B. This Court Must Disregard Self-Serving Declarations that
                                                        Contradict the Video Surveillance Footage .............................................. 10
                                      22
                                                     C. Plaintiff Exhausted His Administrative Remedies ................................... 11
                                      23

                                      24             D. Defendant Deputies Employed Excessive Force ...................................... 12
                                      25             E. Defendants were Deliberately Indifferent to Plaintiff’s Medical
                                      26
                                                        Needs ......................................................................................................... 14

                                      27                  1. Plaintiff Had a Serious Medical Need................................................... 14
                                      28                  2. Defendants Were Deliberately Indifferent. .......................................... 15
                                                                                         -i-
                                                PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                     MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 3 of 26 Page ID #:545



                                       1   VI.   MONELL CAUSES OF ACTION .................................................................. 16
                                       2              Defendants Are Not Entitled to Qualified Immunity................................ 18
                                       3
                                           VII. PLAINTIFF’S STATE CLAIMS HAVE MERIT .......................................... 19
                                       4
                                           VIII. EVIDENCE SUPPORTS PUNITIVE DAMAGES ........................................ 20
                                       5

                                       6   IX.   REQUEST FOR CONTINUANCE ................................................................ 20

                                       7   X.    CONCLUSION ............................................................................................... 20
                                       8

                                       9

                                      10

                                      11

                                      12
811 Wilshire Boulevard Suite 1640
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                     - ii -
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 4 of 26 Page ID #:546



                                       1                                TABLE OF AUTHORITIES
                                       2
                                                                                      CASES
                                       3

                                       4   Anderson v. Creighton, 483 U.S. 635 (1987) ------------------------------------- 9, 10, 18

                                       5   Berry v. Baca, 379 F.3d 764 (9th Cir. 2004) -------------------------------------------- 17

                                       6   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) -------------------------------------------- 9

                                       7   City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) ---------------------------------- 17

                                       8   Clouthier v. County of Contra Costa, 591 F.3d 1232 (9th Cir. 2010) ---------------- 17

                                       9   Cornwell v. Electra Central Credit Union, 439 F3d 1018 (9th Cir. 2006) ---------- 10

                                      10   Dang v. Cross, 422 F.3d 800 (9th Cir. 2005) -------------------------------------------- 20

                                      11   Desert Palace, Inc. v. Costa, 539 US 90 (2003)---------------------------------------- 10

                                      12   Dorger v. City of Napa, No. 12-cv-440 YGR, 2012 U.S. Dist. LEXIS 124551 (N.D.
811 Wilshire Boulevard Suite 1640




                                            Cal. Aug. 31, 2012) ----------------------------------------------------------------------- 17
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13

                                      14   Doty v. County of Lassen, 37 F.3d 540 (9th Cir. 1994) -------------------------------- 14

                                      15   Espinosa v. City and County of San Francisco, 598 F.3d 528 (9th Cir. 2010) -------- 9

                                      16   Estelle v. Gamble, 429 U.S. 97 (1976) ----------------------------------------------- 14, 19

                                      17   Farmer v. Brennan, 511 U.S. 825 (1994) ----------------------------------------15, 16, 19

                                      18   First Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253 (1968) ------------------ 9

                                      19   Freitas v. Emhart Corp, 715 F. Supp. 1149 (U.S. Dist. Ct. D. Mass. 1989) ----- 2, 11

                                      20   Gibson v. County of Washoe, 290 F.3d 1175 (9th Cir. 2002) ------------------------- 14

                                      21   Griffin v. Arpaio, 557 F.3d 1117 (9th Cir. 2009) --------------------------------------- 12

                                      22   Harris v. Itzhaki, 183 F.3d 1043 (9th Cir. 1999) ---------------------------------------- 10

                                      23   Hope v. Pelzer, 536 U.S. 730 (2002).----------------------------------------------------- 19

                                      24   Hudson v. McMillian, 503 U.S. 1 (1992) ----------------------------------- 13, 14, 15, 16

                                      25   Hutchinson v. United States, 838 F.2d 390 (9th Cir. 1988)---------------------------- 15

                                      26   Ingraham v. Wright, 430 U.S. 651 (1977) ----------------------------------------------- 13

                                      27   Jensen v. Knowles, 621 F. Supp. 2d 921 (E.D. Cal. 2008) ----------------------------- 11

                                      28   Jett v. Penner, 439 F.3d 1091 (9th Cir. 2006) ------------------------------------------- 14
                                                                                     - iii -
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 5 of 26 Page ID #:547



                                       1   Jones v. Bock, 549 U.S. 199 (2007) ------------------------------------------------------- 11
                                       2   Long v. County of Los Angeles, 442 F.3d 1178 (9th Cir. 2006) ----------------------- 17
                                       3   Mary H. Garcia v. Sergeant Ayala, et al., Case. No. 18-CV-00839-SJO-ASx ----- 18
                                       4   Matsushita Elec. Indus. Co. v. Zenith Radio Corp. 475 U.S. 587 (1986) -------------- 9
                                       5   McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1992) ----------------------------14, 15, 19
                                       6   Nissan Fire & Marine Ins. Co. v. Fritz Co., Inc., 210 F. 3d 1099 (9th Cir. 2000) --- 9
                                       7   Parrish v. Solis, 11–CV–01438–LHK, 2014 WL 5866935 (N.D. Cal. Nov. 11, 2014)
                                       8     ----------------------------------------------------------------------------------------------- 11
                                       9   Pearson v. Callahan, 129 S. Ct. 808 (2009) ------------------------------------------ 6, 18
                                      10   Phelps v. Provident Life & Accident Ins. Co., 60 F.Supp.2d 1014 (C.D.Cal.1999) 10
                                      11   Quinton Gray v. County of Riverside, Case No. 13-cv-0444-VAP-OP -------------- 18
                                      12   Redman v. County of San Diego, 942 F.2d 1435 (9th Cir.1991) ---------------------- 16
811 Wilshire Boulevard Suite 1640
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13   Rodriguez v. County of Los Angeles, 891 F.3d 776 (9th Cir. 2018) -------------6, 7, 12
                                      14   Saucier v. Katz, 533 U.S. 194, 201 (2001) ----------------------------------------------- 18
                                      15   Scott v. Harris, 550 U.S. 372 (2007) ------------------------------------------------------- 9
                                      16   Scott v. Henrich 39 F.3d 912 (9th Cir. 1994) ---------------------------------------------- 9
                                      17   Snow v. McDaniel, 681 F.3d 978 (9th Cir. 2012) --------------------------------------- 15
                                      18   Springfield v. Singh, 12–CV–2552 KJM AC, 2015 WL 1348141, (E.D. Cal. Mar.
                                      19     24, 2015) ----------------------------------------------------------------------------------- 11
                                      20   Trop v. Dulles, 356 U.S. 86 (1958) ------------------------------------------------------- 19
                                      21   Whitley v. Albers, 475 U.S. 312 (1986) ---------------------------------------------- 12, 19
                                      22   Wilkins v. Gaddy, 559 U.S. 34 (2010) ---------------------------------------------------- 13
                                      23   Wood v. Housewright, 900 F.2d 1332 (9th Cir. 1990)---------------------------------- 14
                                      24
                                                                                      STATUTES
                                      25

                                      26   Fed. R. Civ. P. 56-----------------------------------------------------------------------6, 9, 10

                                      27

                                      28
                                                                                     - iv -
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 6 of 26 Page ID #:548



                                       1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                       2   I.    REQUEST FOR RELIEF FROM ONE-DAY LATE FILING OF
                                       3         OPPOSITION MOTION
                                       4         As an initial matter, Plaintiff Jarrell Rayvon Allen incorporates as if fully set
                                       5   forth herein his Motion for Relief from the One-Day Late Filing of Plaintiff’s
                                       6   Opposition to County of Riverside, et al.’s Motion for Summary Judgment, or in the

                                       7   Alternative, Summary Adjudication (“Opposition Motion”).             [Docket No. 52].

                                       8
                                           Plaintiff hereby respectfully requests that the Court excuse and grant relief from the
                                           possible adverse sanctions for the one-day late filing of Plaintiff’s Opposition Motion
                                       9
                                           due to counsel’s excusable neglect pursuant to Rule 6(b) of the Federal Rules of Civil
                                      10
                                           Procedure, equitable principles, and the Court’s inherent authority. Plaintiff
                                      11
                                           respectfully requests that the Court consider, as if timely filed, Plaintiff’s Opposition
                                      12
811 Wilshire Boulevard Suite 1640




                                           filed on December 24, 2019.
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13
                                                 In short, there is good cause to grant the requested relief because Plaintiff’s
                                      14
                                           one-day late filing of his Opposition was caused by a calendaring error committed by
                                      15
                                           Plaintiff’s counsel’s former paralegal. That error was caused by confusion stemming
                                      16   from the double filing of Defendants’ memorandum of points and authorities in
                                      17   support of its instant motion. [Docket Nos. 47, 49]. It was discovered that due to an
                                      18   inadvertent error and excusable neglect, Plaintiff’s counsel’s office had calendared
                                      19   the opposition due date as December 24, 2019, rather than the correct date of
                                      20   December 23, 2019. (Henriks Decl. ¶¶ 5-10, Dkt. 52-1; Freidenberg Decl. ¶¶ 5-10,
                                      21   Dkt. 52-2.) Plaintiff’s counsel sincerely apologies for this matter and requests that the
                                      22   Plaintiff himself not be prejudiced.
                                      23   II.   INTRODUCTION
                                      24         Summary judgment must be denied as to all causes of action against the County

                                      25   of Riverside and individually named deputies (hereinafter “County defendants”). The

                                      26
                                           beating of Plaintiff, Mr. Allen, by correctional facility deputies was captured on

                                      27

                                      28
                                                                                     -1-
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 7 of 26 Page ID #:549



                                       1   surveillance videotape,1 which shows that he was attacked without provocation. The
                                       2   video surveillance footage speaks for itself. Pursuant to Federal Rule of Evidence
                                       3   1002, the best evidence of the events preceding the incident is the video itself, not
                                       4   defendant's interpretation of that evidence. See Freitas v. Emhart Corp, 715 F.
                                       5   Supp. 1149, 1151 (U.S. Dist. Ct. D. Mass. 1989) (emphasis added).                  County
                                       6   defendants improperly filed self-serving declarations that contradict their own Use of

                                       7   Force Reports. Additionally, County defendants “cherry picked” still shots from the

                                       8
                                           video surveillance footage that do not accurately depict the unprovoked excessive
                                           force employed by defendants and must therefore be stricken.               (See Plaintiff’s
                                       9
                                           Objections to Evidence concurrently filed hereto).
                                      10
                                                    Mr. Allen was attacked and beaten by Larry D. Smith Correctional Facility
                                      11
                                           deputies without justification. The video surveillance footage depicted Mr. Allen
                                      12
811 Wilshire Boulevard Suite 1640




                                           walking in the hallway with defendant Ibarra and defendant Hinson. Mr. Allen was
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13
                                           walking with his hands behind his back. Mr. Allen complied with the deputies’
                                      14
                                           commands. Without provocation, Mr. Allen is slammed into the wall by the deputies
                                      15
                                           and severely beaten:
                                      16
                                                 Deputy Hinson admitted that he punched Mr. Allen seven (7) times in the
                                      17            face.
                                      18         While Mr. Allen was restrained and on the ground, Deputy Hinson admitted
                                      19            to punching Mr. Allen five (5) times in the face.
                                      20         While Mr. Allen was restrained and on the ground, Deputy Levesque
                                      21            punched Mr. Allen in the hip five (5) times.
                                      22         While Mr. Allen was restrained and on the ground, Deputy Levesque
                                      23            grabbed Mr. Allen’s leg and punched Mr. Allen five (5) times in this calf.
                                      24         After Mr. Allen one handcuff was placed, Deputy Levesque punched Mr.
                                      25            Allen seven (7) to ten (10) more times in the abdomen.

                                      26
                                           1
                                      27
                                            A true and correct copy of the video surveillance footage was lodged with the Court
                                           as County defendants’ Exhibit “E” in support of its Motion for Summary Judgment
                                      28   or in the Alternative Summary Adjudication.
                                                                                        -2-
                                               PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                    MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 8 of 26 Page ID #:550



                                       1          Deputy Levesque continued to punch Mr. Allen five (5) to ten (10) more
                                       2            times in the abdomen after one handcuff had been placed.
                                       3            Plaintiff suffered multiple, severe physical injuries inflicted upon him by
                                       4   County personnel, as described below, several of which continue to this day.
                                       5            Ultimately, Mr. Allen did nothing to provoke the attack. Sworn staff failed to
                                       6   summon appropriate medical attention for Mr. Allen after the incident and left Mr.

                                       7   Allen was left in a safety cell without proper medical monitoring or medical treatment

                                       8
                                           for several hours, exacerbating his injuries.
                                           III.     FACTUAL BACKGROUND
                                       9
                                                    A. Plaintiff was a “Trustee” Due to His Good Behavior and Compliance.
                                      10
                                                    On May 26, 2018, Plaintiff maintained his privilege and status as a trustee at
                                      11
                                           the Larry D. Smith Correctional Facility. (RUF 1, 3).2 A trustee is able to stay outside
                                      12
811 Wilshire Boulevard Suite 1640




                                           of the cell for longer periods of time. (See id.). At this time, Plaintiff had the trustee
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13
                                           privilege due to good behavior, following the facility’s rules, and for complying with
                                      14
                                           the commands of the deputies. (RUF 3 ). On May 26, 2018, Plaintiff was not required
                                      15
                                           to go back to his cell when defendant deputies ordered other inmates to return to their
                                      16   cells after they had finished eating their meal because he was a trustee. (See id.).
                                      17            B. Previous Incident with Defendant Ibarra
                                      18            On May 26, 2018, Defendant Ibarra told Plaintiff that he could not remain in
                                      19   the Day Room and he had to return to his cell. (RUF 6, 7). Plaintiff reminded
                                      20   defendant Ibarra that he was a trustee, and that he would be cleaning the Day Room
                                      21   before returning to his cell. (See id.). Defendant Ibarra said Plaintiff was no longer
                                      22   allowed to be a trustee because of the incident that occurred a couple of weeks ago.
                                      23   (See id.).
                                      24            Defendant Ibarra was referring to an incident that occurred a couple weeks prior

                                      25   to May 26, 2018, when the deputies refused to give Plaintiff and other inmates their

                                      26
                                           food trays. (RUF 5). The inmates in the Day Room followed proper protocol to
                                           resolve the issue and requested a Sergeant. (See id.). All of the inmates returned to
                                      27

                                      28   2
                                               “RUF” refers to Plaintiff’s Response to Defendant’s Separate Statement of Uncontroverted Facts.
                                                                                        -3-
                                               PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                    MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                    Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 9 of 26 Page ID #:551



                                       1   their cells. (See id.). Three trustees were allowed to remain outside of the cells and
                                       2   spoke with the Sergeant. (See id.). Plaintiff was not one of the three trustees that spoke
                                       3   to the Sergeant. (See id.). The Sergeant ultimately let everyone out of their cells and
                                       4   ordered that Plaintiff and the other inmates be provided with their food trays. (See
                                       5   id.). Plaintiff did not incite this incident. (See id.). Plaintiff did not lead this incident.
                                       6   (See id.). Plaintiff was not the main instigator of this incident. (See id.). Plaintiff did

                                       7   not encourage the entire housing unit to refuse to return to their cell. (See id.).

                                       8
                                                  Weeks later on May 26, 2018, Defendant Ibarra said Plaintiff was no longer
                                           allowed to be a trustee because of the incident that occurred a couple of weeks ago.
                                       9
                                           (RUF 6, 7). Plaintiff asked him, “Why, man?” (RUF 7). Defendant Ibarra began
                                      10
                                           cussing at Plaintiff and was saying things along the lines of, “Any motherfucker that
                                      11
                                           crosses me has to lock up and can’t stay out on my watch anymore.” (See id.).
                                      12
811 Wilshire Boulevard Suite 1640




                                           Ultimately, Plaintiff complied with defendant Ibarra’s commands. (See id.). Plaintiff
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                      13
                                           went back to retrieve his coffee cup and to clean up his belongings that he had left out
                                      14
                                           because he anticipated being able to stay out and clean and complete his trustee
                                      15
                                           privileges. (See id.). Defendant Ibarra ordered that Plaintiff walk into the Sally Port
                                      16   walkway, rather than be in the Day Room. (RUF 8). Plaintiff was fearful that
                                      17   defendant Ibarra would physically hurt him because the Sally Port walkway is not in
                                      18   the main view of the inmates compared to the Day Room. (See id.). Nonetheless,
                                      19   Plaintiff complied with defendant Ibarra’s commands and stepped into the Sally Port
                                      20   hallway. (See id.).
                                      21          C. Excessive Force: Plaintiff is Attacked Without Justification
                                      22          Upon exiting the Day Room, Defendant Ibarra and defendant Hinson ordered
                                      23   Plaintiff to put his hands behind his back and to walk to his cell. (RUF 10, 13).
                                      24   Plaintiff complied with their commands and immediately placed his hands behind his

                                      25   back. (See id.). Defendant Ibarra and defendant Hinson only asked Plaintiff once to

                                      26
                                           place his hands behind his back because he immediately complied with their
                                           commands. (See id.). At no time did defendant Ibarra or defendant Hinson order
                                      27

                                      28
                                                                                     -4-
                                            PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                 MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 10 of 26 Page ID #:552



                                     1   Plaintiff to step to the “red line” to be searched. (RUF 14).3 Plaintiff took a split
                                     2   second pause before he continued to walk back to his cell. (RUF 15, 16). Plaintiff
                                     3   never turned back towards defendant Hinson in an aggressive manner. (RUF 17).
                                     4   Plaintiff did not tense up his body as he was walking back to his cell. (See id.). At no
                                     5   time did defendant Ibarra or defendant Hinson order Plaintiff to stop resisting and
                                     6   face the wall. (RUF 18).

                                     7            Plaintiff felt someone slam him against the wall while his hands were behind

                                     8
                                         his back. (RUF 20). Plaintiff’s instinctual and subconscious reaction was to press his
                                         chest up against the wall to protect his face from being slammed into the concrete
                                     9
                                         wall. (RUF 21). One of the deputies let go of one of Plaintiff’s arms. (RUF 22).
                                    10
                                         Plaintiff did not pull his arm from defendants’ hold. (RUF 22). Plaintiff kept his arm
                                    11
                                         down at his side and he did not attempt to hit the deputies or fight back in any way.
                                    12
811 Wilshire Boulevard Suite 1640




                                         (RUF 23, 29). He did not pull away from either defendant Ibarra or defendant Hinson.
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         (See id.). Plaintiff never attempted to strike defendant Ibarra. (RUF 24, 29). Plaintiff
                                    14
                                         never struck defendant Ibarra. (See id.). Defendant Ibarra and defendant Hinson
                                    15
                                         continued to jerk Plaintiff around and pushing and/or pulling him in different
                                    16   directions. (RUF 24, 30). Plaintiff lost balance in his facility-issued sandals because
                                    17   he was sliding around on the concrete floor while the defendants pushed and/or pulled
                                    18   him in opposite directions. (RUF 30, 31, 33).
                                    19            Defendant Hinson came up behind Plaintiff and began to gouge his eyes. (RUF
                                    20   30, 31, 33, 36, 37). Plaintiff’s instinctual and subconscious reaction was to bring his
                                    21   hands up to his eyes. (See id.). Plaintiff never attempted to strike defendant Hinson.
                                    22   Plaintiff never struck defendant Hinson. (RUF 39, 41). Plaintiff never intended or
                                    23   attempted to assault defendant Hinson or any other individual. (See id.). Thereafter,
                                    24   defendant Hinson continued to punch Plaintiff in the face; Plaintiff instinctually and

                                    25   subconsciously drew his arm up like a shield to protect his face. (RUF 30, 31, 33, 36,

                                    26
                                         37, 44). Plaintiff never intentionally grabbed defendant Ibarra’s head. (See id.).

                                    27   3
                                           “The red line is a physical red line painted on the floor and an area designated for
                                    28   inmates to stand and where staff can talk to the inmates.” Def. UF 14.
                                                                                      -5-
                                             PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                  MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 11 of 26 Page ID #:553



                                     1   Plaintiff never attempted to take defendant Ibarra to the floor. (RUF 38).
                                     2         D. Excessive Force: Plaintiff is Attacked While Restrained and Compliant
                                     3         Defendants Levesque, Bilton, Miranda, Pearson, and Rodriguez arrive on the
                                     4   scene. (RUF 44, 52, 55, 59). Defendants Ibarra and Hinson continued to jerk Plaintiff
                                     5   around, pushing and/or pulling him in opposite directions, which continued when
                                     6   defendant deputies arrived at the scene. (RUF 32, 45, 52, 55, 59). Plaintiff was

                                     7   tackled to the ground. (RUF 25, 46, 54). Plaintiff landed on the ground face down.

                                     8
                                         (RUF 26, 27, 46, 54). Plaintiff landed with his arms underneath his body. (RUF 26,
                                         27, 34, 46, 54). Plaintiff did not intentionally tuck his arms underneath his body. (See
                                     9
                                         id.). Plaintiff did not have a weapon, and no weapon was found on Plaintiff after the
                                    10
                                         incident concluded. (See id.).
                                    11
                                               Defendant Hinson and defendant Levesque continued to punch Plaintiff in the
                                    12
811 Wilshire Boulevard Suite 1640




                                         face and the abdomen even though he was restrained. (RUF 28, 34, 47, 58). Plaintiff
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         felt immense pressure while he was on the ground since approximately five (5)
                                    14
                                         deputies were placing their entire body weight on top of him. (See id.). Plaintiff was
                                    15
                                         unable to breathe. (See id.). Once Plaintiff had been tackled to the ground, he never
                                    16   attempted to stand up. (See id.). Plaintiff never attempted to push his body off the
                                    17   ground. (See id.). Plaintiff never attempted to get away. (RUF 35). Plaintiff never
                                    18   attempted to fight the deputies. (RUF 28, 34, 35, 42, 43, 47, 49, 50).
                                    19         Plaintiff attempted to comply with all of the commands put forth by the
                                    20   deputies when he was on the ground. (See id.). However, he heard conflicting
                                    21   commands, such as, “Give me your hands!” “Don’t move!” “Stop resisting!” (See
                                    22   id.). Plaintiff did not resist the attempts of the deputies to place his hands in handcuffs.
                                    23   (See id.). The deputies continued to punch him all over his body even though he was
                                    24   laying on the ground, restrained, and compliant. (See id.). Plaintiff did not attempt to

                                    25   kick a deputy while he was on the ground. (RUF 48). Plaintiff did not kick his feet.

                                    26
                                         (See id.). Plaintiff felt deputy Levesque grab his leg and immediately punched him at
                                         least five times in the calf even though he had not been kicking his legs and/or feet.
                                    27
                                         (See id.). Plaintiff did not curse or use profanities at the defendants. (RUF 56). Once
                                    28
                                                                                   -6-
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 12 of 26 Page ID #:554



                                     1   Plaintiff was placed in handcuffs, defendants continued to punch him while he was
                                     2   compliant on the ground. (RUF 51, 61).
                                     3         E. Failure to Provide Adequate Medical Care
                                     4         Defendants took Plaintiff to the Intake Medical Office where Nurse Garcia did
                                     5   a cursory evaluation that lasted for approximately five (5) minutes. (RUF 61, 62).
                                     6   While Plaintiff was being evaluated by nursing staff, he was not uncooperative, and

                                     7   he did not refuse care. (RUF 63). Plaintiff wanted medical attention. Plaintiff was in

                                     8
                                         so much pain he was unable to breathe or speak. (See id.). Plaintiff complied with all
                                         deputy and nursing staff commands. (See id.). Plaintiff responded to questions as best
                                     9
                                         as he could given the immense pain that he was in. Plaintiff explained that he had a
                                    10
                                         headache, and that he had pain to his face, eyes, mouth, hands, leg, and feet. (See id.).
                                    11
                                         Plaintiff was only “evaluated” for approximately five (5) minutes before he was
                                    12
811 Wilshire Boulevard Suite 1640




                                         placed in an Emergency Restraint Chair (“ERC”). (See id.). Deputy Rodriguez took
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         photographs of Plaintiff’s injuries after the blood had been washed off his face by
                                    14
                                         nursing staff. (See id.). Approximately 30 minutes after being placed in the safety
                                    15
                                         cell, which is used to hold inmates who have psychiatric issues, someone
                                    16   “reevaluated” Plaintiff for less than four minutes. (RUF 64). No one else medically
                                    17   evaluated Plaintiff for the remainder of his time in the safety cell despite profusely
                                    18   bleeding visible wounds. (RUF 65). Plaintiff was left in the ERC for over two (2)
                                    19   hours. (See id.). Plaintiff was left in the safety cell for almost twelve (12) hours before
                                    20   he was taken to the hospital for medical treatment. (See id.). The safety cell had no
                                    21   toilet, no bed, and no blankets. Plaintiff had to lay on the concrete ground. (See id.).
                                    22   Plaintiff received no food or water during this time inside of the safety cell. Plaintiff
                                    23   was unable to walk at this time due to the injuries he sustained from the incident. (See
                                    24   id.). Someone from the psychiatric staff told the deputies that Plaintiff did not belong

                                    25   in the safety cell and that he needed immediate medical attention. (See id.). Only

                                    26
                                         then was Plaintiff transported to the hospital. (See id.).
                                               F. Plaintiff’s Injuries
                                    27
                                               Plaintiff suffered the following injuries from the incident: bruising and swelling
                                    28
                                                                                   -7-
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 13 of 26 Page ID #:555



                                     1   on Plaintiff’s face and head; swollen “black eyes,” and Plaintiff’s left eye was so
                                     2   swollen he was unable to open it; difficulty eating due to injuries to Plaintiff’s mouth
                                     3   and face; injuries to Plaintiff’s hands from being beaten while handcuffed, including
                                     4   numbness and lack of feeling in Plaintiff’s left pinky finger; difficulty walking due to
                                     5   pain in Plaintiff’s legs; severe pain over much of Plaintiff’s body. (RUF 66). Over
                                     6   the next couple of days, Plaintiff had severe headaches, was nauseous, dizzy, and he

                                     7   vomited on multiple occasions. (See id.). To this day, Plaintiff continues to suffer

                                     8
                                         from physical pain and ailments. (See id.). Plaintiff has impaired vision, dizziness,
                                         severe headaches, and a ringing in his ears on a daily basis. (See id.). Plaintiff’s left
                                     9
                                         pinky finger is numb on a daily basis. (See id.). Plaintiff recently had a medical
                                    10
                                         appointment approved so that he can have a CT-scan in the near future due to his daily
                                    11
                                         physical ailments.    (See id.). .Plaintiff suffered and continues to suffer from
                                    12
811 Wilshire Boulevard Suite 1640




                                         depression, nightmares, mental anguish, irritability, anxiety, short-temper,
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         moodiness, difficulty sleeping, social withdrawal, tearfulness, and anger. (See id.).
                                    14
                                               G. Plaintiff Filed Three Grievances Regarding this Incident
                                    15
                                               On May 27, 2018, Plaintiff filed a grievance against defendant Ibarra and
                                    16   defendant Hinson regarding this incident. (RUF 67). On May 29, 2018, Plaintiff filed
                                    17   a supplemental grievance against four (4) or (5) deputies regarding this incident,
                                    18   without listing their names, because he did not know their names at that time. (See
                                    19   id.). On May 29, 2018, Plaintiff filed another supplemental grievance regarding this
                                    20   incident against the unknown deputies. (See id.). Plaintiff identified defendant Ibarra,
                                    21   defendant Hinson, and a deputy who he thought was named “officer Battles.” (See
                                    22   id.). In all of the aforementioned grievances, Plaintiff explained that he was attacked
                                    23   by the deputies. (See id.). Plaintiff explained that he feared for his life, and that he
                                    24   suffered from anxiety, panic attacks, and nightmares. (See id.). In the grievances,

                                    25   Plaintiff specifically articulated his fear of being retaliated against, stated that he

                                    26
                                         wanted a restraining order against the defendant deputies, that he feared for his life
                                         and safety, that he believed the deputies were participating in a jail house gang, and
                                    27
                                         ultimately requested to speak with a Watch Commander or Captain. (See id.).
                                    28
                                                                                   -8-
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 14 of 26 Page ID #:556



                                     1   IV.   LEGAL AUTHORITY
                                     2         Summary judgment is appropriate only where the record, read in the light most
                                     3   favorable to the non-moving party, indicates that “there is no genuine issue as to any
                                     4   material fact”. Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 323-
                                     5   24 (1986). If, and only if, the moving party meets its burden, then the nonmoving
                                     6   party must produce enough evidence to rebut the moving party’s claim and create a

                                     7   genuine issue of material fact. Id. at 322-23. If the nonmoving party meets this burden,

                                     8
                                         then the motion shall be denied. Nissan Fire & Marine Ins. Co. v. Fritz Co., Inc., 210
                                         F. 3d 1099, 1103 (9th Cir. 2000).
                                     9
                                                “The evidence of the non-movant is to be believed, and all justifiable
                                    10
                                         inferences are to be drawn in his favor.” Anderson, supra at 255; Matsushita Elec.
                                    11
                                         Indus. Co. v. Zenith Radio Corp. 475 U.S. 574, 587 (1986). The opposing party need
                                    12
811 Wilshire Boulevard Suite 1640




                                         not establish a material issue of fact conclusively in his favor. It is sufficient that “the
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         claimed factual dispute be shown to require a jury or judge to resolve the parties’
                                    14
                                         differing versions of the truth at trial.” First Nat’l Bank of Arizona v. Cities Serv. Co.,
                                    15
                                         391 U.S. 253, 290 (1968). “[I]n police misconduct cases, summary judgment should
                                    16   be granted only ‘sparingly’ because such cases often turn on credibility
                                    17   determinations by a jury.” Espinosa v. City and County of San Francisco, 598 F.3d
                                    18   528, 537 (9th Cir. 2010). “[T]he court may not simply accept what may be a self-
                                    19   serving account by a police officer. It must also look at the circumstantial evidence
                                    20   that, if believed, would tend to discredit the police officer’s story, and consider
                                    21   whether this evidence could convince a rational factfinder that the officer acted
                                    22   unreasonably.” Scott v. Henrich 39 F.3d 912, 915, (9th Cir. 1994). In qualified
                                    23   immunity cases, this usually means adopting … the plaintiff’s version of the facts.”
                                    24   Scott v. Harris, 550 U.S. 372, 378 (2007).

                                    25         The cardinal rule governing rulings on such motions is that the court is not

                                    26
                                         authorized to decide which disputed facts are true. “[C]redibility determinations, the
                                         weighing of evidence, and the drawing of legitimate inferences from the facts” must
                                    27
                                         be left to the jury. Anderson v. Liberty Lobby, supra, 477 U.S. at 255; Harris v. Itzhaki,
                                    28
                                                                                   -9-
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 15 of 26 Page ID #:557



                                     1   183 F.3d 1043, 1051 (9th Cir. 1999). Thus, even if a court tends to disbelieve
                                     2   opposing evidence, such disbelief cannot support summary judgment for the moving
                                     3   party.
                                     4   V.       ARGUMENT
                                     5            A. Defendant Has Failed Establish that No Triable Material Fact Exists
                                     6            County defendants have failed to meet its burden that no triable material facts

                                     7   exist. A “genuine dispute” of material facts may be shown by matters in the record

                                     8
                                         such as electronically-stored information, or other documents and information. See
                                         Fed. R. Civ. P. 56(c)(1)(A) (emphasis added). Circumstantial evidence alone may
                                     9
                                         create a genuine issue of material fact, sufficient to defeat a motion for summary
                                    10
                                         judgment. Cornwell v. Electra Central Credit Union, 439 F3d 1018, 1029-1030(9th
                                    11
                                         Cir. 2006); see also Desert Palace, Inc. v. Costa, 539 US 90, 100, 123 S.Ct. 2148,
                                    12
811 Wilshire Boulevard Suite 1640




                                         2154 (2003) (holding that in civil litigation generally, circumstantial evidence “may
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         be more certain, satisfying and persuasive than direct evidence”).
                                    14
                                                  Here, there is video surveillance footage that directly contradicts County
                                    15
                                         defendants’ version of events. See Phelps v. Provident Life & Accident Ins. Co., 60
                                    16   F.Supp.2d 1014, 1021 (C.D.Cal.1999) (genuine dispute existed about disability
                                    17   insurance liability based on surveillance films and other evidence). Plaintiff complied
                                    18   with defendant Ibarra and defendant Hinson’s commands and immediately placed his
                                    19   hands behind his back when exiting the Day Room. (RUF 10). Plaintiff never turned
                                    20   back towards defendant Hinson in an aggressive manner, and he did not tense up his
                                    21   body as he was walking back to his cell. (RUF 17). Without provocation, defendants
                                    22   Ibarra and Hinson attacked Plaintiff. (RUF 18-20).          Defendant Hinson gouged
                                    23   Plaintiff’s eyes and continually punched him in the face although he was restrained.
                                    24   (RUF 36-43). The responding defendant deputies attacked Plaintiff although he was

                                    25   restrained and on the ground. (RUF 44-60). Plaintiff has presented triable issues of

                                    26
                                         material fact. Plaintiff respectfully requests this Court to deny County defendants’
                                         motion in its entirety.
                                    27
                                                  B. This Court Must Disregard Self-Serving Declarations that Contradict
                                    28
                                                                                  - 10 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 16 of 26 Page ID #:558



                                     1             the Video Surveillance Footage
                                     2         Pursuant to Federal Rule of Evidence 1002, the best evidence of the events
                                     3   preceding the incident is the video itself, not defendant's interpretation of that
                                     4   evidence. See Freitas v. Emhart Corp, 715 F. Supp. 1149, 1151 (U.S. Dist. Ct. D.
                                     5   Mass. 1989). Of significance, County defendants did not attach as exhibits in support
                                     6   of its motion the Use of Force Reports authored by defendant deputies related to this

                                     7   incident. Instead, County defendants drafted self-serving declarations in an attempt

                                     8
                                         to circumvent the video surveillance footage. This should be stricken. (See Plaintiff’s
                                         Objection to Evidence concurrently filed hereto).
                                     9
                                               C. Plaintiff Exhausted His Administrative Remedies
                                    10
                                               Plaintiff properly exhausted his administrative remedies.             A prisoner's
                                    11
                                         exhaustion of administrative remedies, under the Prison Litigation Reform Act
                                    12
811 Wilshire Boulevard Suite 1640




                                         (PLRA), is not per se inadequate simply because an individual later sued was not
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         named in the prison grievances. See e.g., Jensen v. Knowles, 621 F. Supp. 2d 921
                                    14
                                         (E.D. Cal. 2008) (holding that the prison grievance system in California does not
                                    15
                                         require a prisoner to expressly name the defendants in the grievance in order to
                                    16   exhaust administrative remedies). State prison inmates' § 1983 actions were not
                                    17   automatically rendered noncompliant with the PLRA administrative exhaustion
                                    18   requirement by fact that not all defendants named in complaints had been named in
                                    19   previous administrative grievances. See Jones v. Bock, U.S.2007, 127 S.Ct. 910, 549
                                    20   U.S. 199, on remand 698 F. Supp. 2d 905; see also Springfield v. Singh, 12–CV–2552
                                    21   KJM AC, 2015 WL 1348141, *12 (E.D. Cal. Mar. 24, 2015) (declining to find claim
                                    22   unexhausted as to defendants not named in appeal); Parrish v. Solis, 11–CV–01438–
                                    23   LHK, 2014 WL 5866935, *19 (N.D. Cal. Nov. 11, 2014) (“California's regulations
                                    24   only require that a prisoner's grievance provide the names of those involved to the

                                    25   extent they are known.”). A grievance is sufficient “if it alerts the prison to the nature

                                    26
                                         of the wrong for which redress is sought.” Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th
                                         Cir. 2009) (internal quotation and citation omitted).
                                    27
                                               Here, Plaintiff filed three grievances governing the May 26, 2018 incident.
                                    28
                                                                                  - 11 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 17 of 26 Page ID #:559



                                     1   (RUF 67).4 On May 27, 2018, Plaintiff filed a grievance against defendant Ibarra and
                                     2   defendant Hinson regarding this incident. (See id.). On May 29, 2018, Plaintiff filed
                                     3   a supplemental grievance against four (4) or (5) deputies regarding this incident,
                                     4   without listing their names, because he did not know their names at that time. (See
                                     5   id.). On May 29, 2018, Plaintiff filed another supplemental grievance regarding this
                                     6   incident against the unknown deputies. (See id.). In all of the aforementioned

                                     7   grievances, Plaintiff explained that he was attacked by the deputies on May 28, 2016.

                                     8
                                         (See id.). Plaintiff properly put County defendants on notice of the nature of the
                                         wrong and the redress Plaintiff sought, and therefore properly exhausted his
                                     9
                                         administrative remedies.
                                    10
                                                  D. Defendant Deputies Employed Excessive Force
                                    11
                                                  “The language of the Eighth Amendment, ‘[e]xcessive bail shall not be
                                    12
811 Wilshire Boulevard Suite 1640




                                         required, nor excessive fines imposed, nor cruel and unusual punishments inflicted,’
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         manifests ‘an intention to limit the power of those entrusted with the criminal-law
                                    14
                                         function of government.’” Whitley v. Albers, 475 U.S. 312, 318 (1986) (citing
                                    15
                                         Ingraham v. Wright, 430 U.S. 651, 664 (1977).               An express intent to inflict
                                    16   unnecessary pain is not required. See id. at 319 (internal citations omitted). To be
                                    17

                                    18
                                         4
                                           “[A] prisoner is excused from the exhaustion requirement in circumstances where
                                    19
                                         administrative remedies are effectively unavailable, including circumstances in which
                                    20   a prisoner has reason to fear retaliation for reporting an incident. In order for a fear
                                         of retaliation to excuse the PLRA’s exhaustion requirement, the prisoner must show
                                    21
                                         that (1) he actually believed prison officials would retaliate against him if he filed a
                                    22   grievance; and (2) a reasonable prisoner of ordinary firmness would have believed
                                         that the prison official’s action communicated a threat not to use the prison’s
                                    23
                                         grievance procedure and that the threatened retaliation was of sufficient severity to
                                    24   deter a reasonable prisoner from filing a grievance.” Rodriguez v. County of Los
                                         Angeles, 891 F.3d 776, 792 (9th Cir. 2018) (internal citations omitted). Here, Plaintiff
                                    25
                                         specifically articulated his fear of being retaliated against, stated that he wanted a
                                    26   restraining order against the defendant deputies, that he feared for his life and safety,
                                    27
                                         that he believed the deputies were participating in a jail house gang, and ultimately
                                         requested to speak with a Watch Commander or Captain. (See Defendant’s Exhibit
                                    28   C, Docket No. 47-14 at pages 3-5 of 5).
                                                                                     - 12 -
                                             PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                  MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 18 of 26 Page ID #:560



                                     1   cruel and unusual punishment, conduct that does not purport to be punishment at all
                                     2   must involve more than ordinary lack of due care for the prisoner's interests or
                                     3   safety. Id. Consequently, deliberate indifference to a prisoner's serious illness or
                                     4   injury can typically be established or disproved without the necessity of balancing
                                     5   competing institutional concerns for the safety of prison staff or other inmates. Id. at
                                     6   320 (internal citations omitted). “When prison officials maliciously and sadistically

                                     7   use force to cause harm,” the Supreme Court has recognized, “contemporary

                                     8
                                         standards of decency always are violated ... whether or not significant injury is
                                         evident. Otherwise, the Eighth Amendment would permit any physical punishment,
                                     9
                                         no matter how diabolic or inhuman, inflicting less than some arbitrary quantity of
                                    10
                                         injury.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting Hudson v. McMillian, 503
                                    11
                                         U.S. 1, 9, (1992)) (emphasis added).
                                    12
811 Wilshire Boulevard Suite 1640




                                                 Here, Deputies attacked Plaintiff without justification. (RUF 8-20). There was
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         no safety issue or competing institutional concern for safety because Plaintiff
                                    14
                                         complied with defendants’ commands. (See id.). Plaintiff was walking down the
                                    15
                                         hallway with his hands behind his back, as instructed, and was shoved face first into
                                    16   the wall for no reason. (See id.). Plaintiff was punched by multiple deputies even
                                    17   though he was restrained by other deputies. (RUF 36, 37, 42, 43, 46, 49, 50). Mr.
                                    18   Allen was punched by multiple deputies even after he had been handcuffed. (RUF
                                    19   61). Other defendant deputies witnessed the incident but failed to intervene despite
                                    20   having the ability to do so.5 (RUF 60).
                                    21
                                             5
                                    22         In cases involving allegations of excessive force by multiple officers, a plaintiff
                                         is not required to prove each individual officer's force was excessive. See Mendoza v.
                                    23
                                         City of West Covina, 206 Cal.App.4th 702, 720 (2012). Moreover, it is not necessary
                                    24   for an officer to actually participate in the use of excessive force in order to be held
                                         liable under Section 1983. See Skrtich v. Thornton, (11th Cir. 2002) 280 F.3d 1295,
                                    25
                                         1302. “[A]n officer who is present at the scene and who fails to take reasonable steps
                                    26   to protect the victim of another officer's use of excessive force can be held personally
                                    27
                                         liable for his nonfeasance.” Id.; see also Fundiller v. City of Cooper City, (11th Cir.
                                         1985) 777 F.2d 1436, 1441-1442; Mascorro v. Billing,s (10th Cir. 2011) 656 F.3d
                                    28   1198, 1204 n.5; Boyd v. Benton County, (9th Cir. 2004) 374 F.3d 773, 780.
                                                                                  - 13 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 19 of 26 Page ID #:561



                                     1           E. Defendants were Deliberately Indifferent to Plaintiff’s Medical Needs
                                     2                 1. Plaintiff Had a Serious Medical Need
                                     3           In order to state a deliberate indifference claim, Plaintiff must first show a
                                     4   “serious medical need” such that “failure to treat a prisoner’s condition could result
                                     5   in further significant injury or the unnecessary and wanton infliction of pain.” Estelle
                                     6   v. Gamble, 429 U.S. 97, 101 (1976); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.

                                     7   2006); Gibson v. County of Washoe, 290 F.3d 1175 (9th Cir. 2002), cert. denied, 537

                                     8
                                         U.S. 1106 (2003). A serious medical need includes “the existence of an injury that a
                                         reasonable doctor or patient would find important and worthy of comment or
                                     9
                                         treatment; the presence of a medical condition that significantly affects an individual's
                                    10
                                         daily activities; or the existence of chronic and substantial pain.” Lopez, 203 F.3d at
                                    11
                                         1132 (quoting McGuckin, 974 F.2d at 1059-60).6 A prisoner’s health condition may
                                    12
811 Wilshire Boulevard Suite 1640




                                         amount to a serious medical need if a failure to treat the condition could result in
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         further serious injury to the prisoner. Doty v. County of Lassen, 37 F.3d 540, 546 (9th
                                    14
                                         Cir. 1994) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992)).
                                    15
                                                 Plaintiff suffered profusely bleeding wounds, bruising and swelling on
                                    16   Plaintiff’s face and head, swollen “black eyes,” (Plaintiff’s left eye was so swollen he
                                    17   was unable to open it), injuries to Plaintiff’s hands from being beaten while
                                    18   handcuffed, difficulty walking due to pain in Plaintiff’s legs, and complaints of severe
                                    19   pain all over his body. (RUF 66). Over the next couple of days, Plaintiff had severe
                                    20   headaches, was nauseous, dizzy, and he vomited on multiple occasions. (See id.). To
                                    21   this day, Plaintiff continues to suffer from physical pain and ailments, including but
                                    22   not limited to impaired vision, dizziness, severe headaches, a ringing in his ears,
                                    23
                                             6
                                    24         Plaintiff anticipates County defendants to rely on Wood v. Housewright, 900
                                         F.2d 1332, 1335 (9th Cir. 1990) in its reply for the proposition that a plaintiff cannot
                                    25
                                         establish a constitutional violation for delay in medical treatment “unless the delay
                                    26   causes substantial harm,” which was overruled in Hudson v. McMillian, 112 S. Ct.
                                    27
                                         995, 998-1000 (1992), rejecting “significant injury” requirement and noting that
                                         the Constitution is violated “whether or not significant injury is evident.” Id.
                                    28   (emphasis added).
                                                                                  - 14 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 20 of 26 Page ID #:562



                                     1   stuttering, and numbness in his left pinky finger. (See id.). Plaintiff recently had a
                                     2   medical appointment approved so that he can have a CT-scan in the near future due
                                     3   to his daily physical ailments. From this evidence, a reasonable jury could find that
                                     4   defendants’ failure to provide Plaintiff with adequate treatment caused his injuries.
                                     5   Working backwards from this conclusion, the jury could determine that Plaintiff’s
                                     6   injuries constituted a serious medical need

                                     7                  2. Defendants Were Deliberately Indifferent.

                                     8
                                                  Next, Plaintiff must show that Defendants’ response to the serious medical need
                                         was deliberately indifferent. Lopez, 203 F.3d at 1132. The second prong may be
                                     9
                                         established by allegations of “(a) a purposeful act or failure to respond to a prisoner's
                                    10
                                         pain or possible medical need and (b) harm caused by the indifference.” Id. Deliberate
                                    11
                                         indifference may be shown where prison officials or practitioners “deny, delay or
                                    12
811 Wilshire Boulevard Suite 1640




                                         intentionally interfere with medical treatment.” Hutchinson v. United States, 838 F.2d
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         390, 394 (9th Cir. 1988). “‘Deliberate indifference’ is the conscious choice to
                                    14
                                         disregard the consequences of one's acts or omissions.” Ninth Cir. Model Civil Jury
                                    15
                                         Instruction 9.7. In the context of a prisoner's medical needs claim, Snow v. McDaniel,
                                    16   681 F.3d 978, 985 (9th Cir. 2012), explains that the state of mind for deliberate
                                    17   indifference is subjective recklessness. See id. at 835-41.7 But the standard is “less
                                    18   stringent in cases involving a prisoner's medical needs . . . because ‘the State's
                                    19   responsibility to provide inmates with medical care ordinarily does not conflict
                                    20   with competing administrative concerns.’” McGuckin v. Smith, 974 F.2d 1050,
                                    21   1060 (9th Cir. 1992) (partially overruled on other grounds) (quoting Hudson v.
                                    22   McMillian, 503 U.S. 1, 6, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992)) (emphasis
                                    23   added). “[A] prisoner need not prove that he was completely denied medical care in
                                    24

                                    25   7
                                           The prison official’s subjective knowledge of the substantial risk “is a question of
                                    26   fact subject to demonstration in the usual ways, including inference from
                                    27
                                         circumstantial evidence.” Farmer v. Brennan, 511 U.S. 825, 842 (1994). Thus, “a
                                         factfinder may conclude that a prison official knew of a substantial risk from the very
                                    28   fact that the risk was obvious.” Id.
                                                                                     - 15 -
                                             PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                  MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 21 of 26 Page ID #:563



                                     1   order to prevail.” Id. at 986. Nor does deliberate indifference require express
                                     2   intent to harm. Redman v. County of San Diego, 942 F.2d 1435, 1442 (9th
                                     3   Cir.1991), cert. denied, 502 U.S. 1074 (1992) (emphasis added).
                                     4            Here, Mr. Allen was brutally beaten, without justification, and then denied
                                     5   access to medical care.8 (RUF 61-65). After the incident, Mr. Allen had profusely
                                     6   bleeding wounds on his face that was obvious to the naked eye. (RUF 65). Mr.

                                     7   Allen’s eye was so swollen he was unable to open it. (See id.). Plaintiff was unable

                                     8
                                         to walk. (See id.). The deputies placed Mr. Allen in an Emergency Restraint Chair,
                                         and then placed him in a psychiatric safety cell, instead of seeking appropriate medical
                                     9
                                         attention for his injuries. (RUF 61-65). Mr. Allen’s initial “evaluation” was for
                                    10
                                         approximately five (5) minutes. (RUF 61, 62). Mr. Allen’s second “evaluation” was
                                    11
                                         for approximately four (4) minutes. (RUF 64). Mr. Allen was left in the safety cell
                                    12
811 Wilshire Boulevard Suite 1640




                                         without a toilet, bed, blanket, water, food, or medicine. (RUF 65). Mr. Allen was not
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         transported to the hospital for over twelve (12) hours, despite his visibly bleeding
                                    14
                                         wounds and his incessant requests for medical treatment. (See id.). Plaintiff has
                                    15
                                         presented genuine issues of material fact for trial. Defendants were deliberately
                                    16   indifferent to Plaintiff’s medical needs.
                                    17   VI.      MONELL CAUSES OF ACTION
                                    18            A Monell claim for § 1983 liability “may be stated in one of three
                                    19   circumstances: (1) when official policies or established customs inflict a
                                    20   constitutional injury; (2) when omissions or failures to act amount to a local
                                    21   government policy of ‘deliberate indifference’ to constitutional rights; or (3) when a
                                    22
                                         8
                                          In its prohibition of “cruel and unusual punishments,” the Eighth Amendment places
                                    23   restraints       on       prison      officials,     who        may      not,       for
                                    24   example, use excessive physical force against prisoners. Farmer v. Brennan, 511
                                         U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)). The
                                    25   Amendment also imposes duties on these officials, who must provide humane
                                    26   conditions of confinement; prison officials must ensure that inmates receive adequate
                                         food, clothing, shelter, and medical care, and must “take reasonable measures to
                                    27   guarantee the safety of the inmates.” Id. (citing Hudson v. Palmer, 468 U.S. 517, 526–
                                    28   527 (1984)) (emphasis added).
                                                                                     - 16 -
                                             PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                  MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 22 of 26 Page ID #:564



                                     1   local government official with final policy-making authority ratifies a subordinate's
                                     2   unconstitutional conduct.” Dorger v. City of Napa, No. 12-cv-440 YGR, 2012 U.S.
                                     3   Dist. LEXIS 124551, at *7 (N.D. Cal. Aug. 31, 2012) (citing Clouthier v. County of
                                     4   Contra Costa, 591 F.3d 1232, 1249-50 (9th Cir. 2010)). Furthermore, an
                                     5   unreasonably inefficient implementation of theoretically reasonable policies can
                                     6   amount to deliberate indifference to constitutional rights. Berry v. Baca, 379 F.3d

                                     7   764, 768 (9th Cir. 2004). The Supreme Court in City of Canton, Ohio v. Harris, 489

                                     8
                                         U.S. 378 (1989) found that,
                                                  [I]n light of the duties assigned to specific officers or employees the need
                                     9
                                                  for more or different training is so obvious, and the inadequacy so likely
                                    10
                                                  to result in the violation of constitutional rights, that the policymakers of
                                    11
                                                  the city can reasonably be said to have been deliberately indifferent to
                                    12
811 Wilshire Boulevard Suite 1640




                                                  the need. In that event, the failure to provide proper training may fairly
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                                  be said to represent a policy for which the city is responsible, and for
                                    14
                                                  which the city may be held liable if it actually causes injury.
                                    15
                                         Id. at 390. Where the failure to train evidences a “deliberate indifference” to the rights
                                    16   of its inhabitants, such failures are actionable under § 1983. Id. at 389.9 The Ninth
                                    17   Circuit has consistently held that the “lack of affirmative policies or procedures to
                                    18   guide employees can amount to deliberate indifference” even when other general
                                    19   policies are in place. Long v. County of Los Angeles, 442 F.3d 1178, 1189 (9th Cir.
                                    20   2006).
                                    21            On March 8, 2013, a class action was filed by prisoners against the County of
                                    22   Riverside and Riverside County Sheriff’s Department for failure to provide adequate
                                    23
                                         9
                                    24     A municipality's failure “adequately to train its employees to implement a facially
                                         valid policy can amount to deliberate indifference.” Long v. County of Los
                                    25
                                         Angeles, 442 F.3d 1178, 1188 (9th Cir. 2006). A plaintiff can prove a “failure-to-
                                    26   train” claim against a municipality “without showing a pattern of constitutional
                                    27
                                         violations where a ‘violation of federal rights may be a highly predictable
                                         consequence of a failure to equip law enforcement officers with specific tools to
                                    28   handle recurring situations.’” Id. at 1186.
                                                                                     - 17 -
                                             PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                                  MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 23 of 26 Page ID #:565



                                     1   medical care to inmates in violation of the Eighth and Fourteenth Amendments to the
                                     2   U.S. Constitution: Quinton Gray v. County of Riverside, Case No. 13-cv-0444-VAP-
                                     3   OP. (See Def. Exhibit A at pp. 4:20-6:12). In Mary H. Garcia v. Sergeant Ayala, et
                                     4   al., Case. No. 18-CV-00839-SJO-ASx, deputies employed excessive force on Mr.
                                     5   Garcia when he was compliant in his cell. Several deputies rushed into the cell and
                                     6   tackled Mr. Garcia, placing all of their weight on him. Three deputies involved in

                                     7   that incident are named defendants in this action: defendant Pearson, defendant

                                     8
                                         Hinson, and defendant Miranda. The deputies punched Mr. Garcia in his face and
                                         abdomen numerous times. Mr. Garcia was placed in an Emergency Restraint Chair.
                                     9
                                         Thereafter, Mr. Garcia died.      (See Def. Exhibit A at pp. 6:15-8:15).         Plaintiff
                                    10
                                         anticipates obtaining additional information during discovery in the form of written
                                    11
                                         discovery and depositions to further substantiate his Monell causes of action. (See
                                    12
811 Wilshire Boulevard Suite 1640




                                         Declaration of Lauren I. Freidenberg at ¶¶ 5-9, concurrently attached hereto).
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                                        Defendants Are Not Entitled to Qualified Immunity
                                    14
                                               The test for qualified immunity has two steps. First, the Court must determine
                                    15
                                         whether, “[t]aken in the light most favorable to the party asserting the injury, . . . the
                                    16   facts alleged show the officer’s conduct violated a constitutional right.” Saucier v.
                                    17   Katz, 533 U.S. 194, 201 (2001). Then, the Court must determine “whether the right
                                    18   was clearly established,” meaning “[t]he contours of the right must have been clear
                                    19   enough that a reasonable official would have understood that he was violating the
                                    20   right.” Id. at 201-02 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)); see
                                    21   also Pearson v. Callahan, 129 S. Ct. 808, 818 (2009) (holding that the sequence of
                                    22   steps is no longer mandatory).
                                    23         First, as argued above, defendants violated Plaintiff’s constitutional right to be
                                    24   free from excessive force under the Eighth Amendment, and defendants denied

                                    25   Plaintiff his constitutional right to proper medical treatment. Second, these rights are

                                    26
                                         clearly established.    The Eighth Amendment violation is obvious. The use of
                                         excessive force on Plaintiff, which was unprovoked, unjustified, and against a person
                                    27
                                         that was compliant and restrained, violated the “basic concept underlying the
                                    28
                                                                                  - 18 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 24 of 26 Page ID #:566



                                     1   Eighth Amendment, [which] is nothing less than the dignity of man.” Trop v.
                                     2   Dulles, 356 U.S. 86, 100 (1958) (emphasis added). “This punitive treatment amounts
                                     3   to gratuitous infliction of ‘wanton and unnecessary’ pain that our precedent clearly
                                     4   prohibits.” Hope v. Pelzer, 536 U.S. 730, 738 (2002). Moreover, the Supreme Court’s
                                     5   opinion in Lanier thus makes clear that officials can still be on notice that their
                                     6   conduct violates established law even in novel factual circumstances. See id. at 741.

                                     7   In Lanier, the Court expressly rejected a requirement that previous cases be

                                     8
                                         “fundamentally similar.” Id. Although earlier cases involving “fundamentally
                                         similar” facts can provide especially strong support for a conclusion that the law is
                                     9
                                         clearly established, they are not necessary to such a finding. Id. The same is true of
                                    10
                                         cases with “materially similar” facts. Id.
                                    11
                                               Moreover, the constitutional right of inmates to have adequate medical
                                    12
811 Wilshire Boulevard Suite 1640




                                         treatment is clearly established and a fundamental right that goes back for almost 50
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         years. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on
                                    14
                                         other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc)
                                    15
                                         (citing Estelle v. Gamble, 429 U.S. 97, 104, (1976)). Moreover, Deputy defendants
                                    16   cannot sustain a qualified immunity defense because “deliberate indifference is
                                    17   inconsistent with a finding of . . . qualified immunity.” Albers v. Whitley, 743 F.2d
                                    18   1372, 1376 (9th Cir. 1984), rev’d on other grounds, 475 U.S. 312 (1986). A defendant
                                    19   cannot both be “deliberately indifferent” – i.e., consciously disregard a known,
                                    20   excessive risk to inmate safety, Farmer, 511 U.S. at 837 – and at the same time
                                    21   reasonably believe that his conduct conforms to clearly established law, Harlow, 457
                                    22   U.S. at 818. Because a reasonable deputy would have known that the individual
                                    23   defendants’ alleged deliberate indifference was unconstitutional, the individual
                                    24   defendants are not entitled to summary judgment based on qualified immunity as to

                                    25   this cause of action.

                                    26
                                         VII. PLAINTIFF’S STATE CLAIMS HAVE MERIT
                                               Plaintiffs state law claims succeed for the same reasons his federal causes of
                                    27
                                         action do. Plaintiff has presented evidence that he was attacked without provocation,
                                    28
                                                                                  - 19 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 25 of 26 Page ID #:567



                                     1   justification, and while he complied with commands and was restrained by multiple
                                     2   deputies. Plaintiff has presented evidence that he was taken to the Intake Medical
                                     3   Office for a five minute evaluation, and a another four minute evaluation thirty
                                     4   minutes later. Plaintiff was not transported to the hospital despite his visible wounds
                                     5   for over twelve hours. Plaintiff has raised triable issues of fact as to battery,
                                     6   negligence, intentional infliction of emotional distress, and the Bane Act.

                                     7   VIII. EVIDENCE SUPPORTS PUNITIVE DAMAGES

                                     8
                                               Plaintiff was brutally beaten and left without medical care for over twelve
                                         hours despite his significant injuries.      Plaintiff has presented evidence that
                                     9
                                         defendants acted with malice, oppression, and/or reckless disregard for Plaintiff’s
                                    10
                                         rights. See Dang v. Cross, 422 F.3d 800, 810 (9th Cir. 2005).
                                    11
                                         IX.   REQUEST FOR CONTINUANCE
                                    12
811 Wilshire Boulevard Suite 1640




                                               Plaintiff alternatively requests a continuance of the hearing on Defendants’
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13
                                         instant motion for summary judgment/adjudication due to the need to conduct
                                    14
                                         further discovery to adequately respond to Defendants’ motion, especially with
                                    15
                                         regard to Defendant County’s pertinent policies governing deputy conduct. See
                                    16   Freidenberg Decl. ¶¶ 7-14.
                                    17   X.    CONCLUSION
                                    18         Plaintiff has demonstrated that there are triable issue of material fact. Plaintiff
                                    19   respectfully requests this Court to deny defendant County of Riverside, et al.’s motion
                                    20   for summary judgment or in the alternative summary adjudication in its entirety.
                                    21   DATED:       December 24, 2019             Respectfully Submitted,
                                                                                    McMURRAY HENRIKS, LLP
                                    22

                                    23                                              By:    /s/ Yana G. Henriks
                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                  - 20 -
                                          PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                               MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
                                Case 5:19-cv-00153-RGK-SHK Document 53 Filed 12/24/19 Page 26 of 26 Page ID #:568



                                     1                                             Randy H. McMurray, Esq.,
                                     2                                             Yana G. Henriks, Esq.
                                                                                   Lauren I. Freidenberg, Esq.
                                     3                                             Attorneys for Plaintiff JARRELL
                                     4                                             RAYVON ALLEN

                                     5

                                     6

                                     7

                                     8

                                     9

                                    10

                                    11

                                    12
811 Wilshire Boulevard Suite 1640
    Los Angeles, CA 90071
     McMurray Henriks, LLP




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                 - 21 -
                                         PLAINTIFF JARRELL RAYVON ALLEN’S OPPOSITION TO DEFENDANT COUNTY OF RIVERSIDE, ET AL.’S
                                              MOTION FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE, SUMMARY ADJUDICATION
